Exhibit 10.1
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the “Agreement”), made and entered into
this 24 day of July, 2020 (the “Effective Date”), by and between Myriad
Genetics, Inc., a Delaware corporation (the “Company”), and Paul J. Diaz
(“Executive”).
WHEREAS, the Company wishes to employ Executive as its President and Chief
Executive Officer;
WHEREAS, Executive represents that Executive has no obligation to any other
person or entity which would prevent, limit or interfere with Executive’s
ability to do so; and
WHEREAS, Executive and the Company desire to enter into a formal employment
agreement on the terms and conditions set forth below.
NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and
conditions contained herein, the parties agree as follows:
1.Title; Role; Duties.
(a)The Company shall employ Executive as its President and Chief Executive
Officer (“CEO”) beginning on the Commencement Date described in Section 2 and
continuing for the Term (as defined in Section 2). Executive accepts such
employment upon the terms and conditions set forth herein. During the Term,
Executive shall report solely to the Company’s Board of Directors (the “Board”).
Executive shall have the duties, responsibilities and authorities normally
associated with the position of chief executive officer of a company of a
similar size and similar nature of the Company. Executive agrees to faithfully
and diligently perform to the best of Executive’s ability the duties and
responsibilities of his position as CEO, as well as any such other duties and
responsibilities (which are consistent with such position) as determined by the
Board from time to time. Executive’s principal place of work for the Company
shall be in the Company’s office locations in the Salt Lake City, Utah vicinity;
provided, however, that Executive shall not be required to relocate to the Salt
Lake City vicinity.
(b)During the Term and except as provided below, Executive shall devote all of
Executive’s business time, energies and efforts to the business and affairs of
the Company.
(c)    The Company shall appoint Executive as a member of the Board effective as
of the Commencement Date. Should any term of Executive as a member of the Board
end or be scheduled to end during the Term, the Company shall nominate Executive
for re-election to the Board for any succeeding term(s) as a Board member that
commence during the Term. Executive’s service as a Board member shall be without
further compensation. Should Executive’s employment with the Company cease for
any reason, whether voluntary or involuntary, Executive shall promptly resign
any and all positions held by Executive with the Company and its subsidiaries,
whether as an officer of the Company or member of the Board, or on the board of
directors or managers of any subsidiary of the Company, or as a member of any
committees thereof.
(d)    Notwithstanding the foregoing, nothing contained in this Section 1 shall
prevent or limit Executive’s right to manage Executive’s personal investments,
including the right to make passive investments in the securities of: (i) any
entity which Executive does not control, directly or indirectly, and which does
not compete with the Company; or (ii) any publicly held entity so long as
Executive’s aggregate direct and indirect interest does not exceed five percent
(5%) of the issued and outstanding
1



--------------------------------------------------------------------------------



securities of any class of securities of such publicly held entity. Subject to
the Board’s prior consent and the procedures associated with obtaining same,
Executive shall be permitted to sit on boards of directors or similar governing
bodies of other businesses; provided that the Company acknowledges and agrees
that Executive may continue to serve on the boards on which he currently serves
and that he has disclosed to the Company (and applicable committees thereof). In
addition, nothing in this Section 1 shall prevent or limit Executive’s
involvement in civic and charitable activities so long as such activities do not
interfere with Executive’s duties for the Company.
2.    Term of Employment.
(a)    Term. Executive’s employment hereunder shall commence on August 13, 2020
(the “Commencement Date”), and shall continue until terminated hereunder by
either party. Such term of employment shall be referred to herein as the “Term.”
(b)    Termination. Notwithstanding anything else contained in this Agreement,
Executive’s employment hereunder shall terminate upon the earliest to occur of
the following:
(i)    Death. Immediately upon Executive’s death.
(ii)    Termination by the Company.
(A)    If because of Executive’s Disability (as defined in Section 2(c)), upon
written notice by the Company to Executive that Executive’s employment is being
terminated as a result of Executive’s Disability, which termination shall be
effective thirty (30) days after the date of such notice;
(B)    If for Cause (as defined in Section 2(d)), upon written notice by the
Company to Executive (following any cure period, if applicable) that Executive’s
employment is being terminated for Cause, which termination shall be effective
on the date of such notice; or
(C)    If by the Company for reasons other than Disability or Cause, upon
written notice by the Company to Executive that Executive’s employment is being
terminated, which termination shall be effective on the date of such notice.
(iii)    Termination by Executive.
(A)    If for Good Reason (as defined in Section 2(e)), upon written notice by
Executive to the Company (following any cure period, if applicable) that
Executive is terminating Executive’s employment for Good Reason, which
termination shall be effective on the date of such notice; or
(B)    If without Good Reason, upon written notice by Executive to the Company
that Executive is terminating Executive’s employment, which termination shall be
effective at least thirty (30) days after the date of such notice, unless the
Company elects an earlier effective date, which the Company may so elect in its
sole discretion without such election modifying the nature of such termination.
Notwithstanding anything in this Section 2(b), the Company may at any point
terminate Executive’s employment for Cause pursuant to Section 2(b)(ii)(B) (to
the extent Cause exists and the
2



--------------------------------------------------------------------------------



applicable notice and cure periods have been satisfied) prior to the effective
date of any other termination contemplated hereunder.
Any notice of termination of Executive’s employment under this Agreement shall
indicate the specific provision(s) of this Agreement relied upon in effecting
the termination.
In no event shall Executive be obliged to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement, nor shall the amount of any payment or
benefit hereunder be reduced by any compensation earned by the Executive as a
result of employment by another employer, other than as described in Section
4(c)(iv) and 4(e)(iv).
(c)    Definition of “Disability”. For purposes of this Agreement, “Disability”
shall mean Executive’s inability to perform Executive’s duties with the Company
for one hundred twenty (120) days or more (cumulative or consecutive) within any
consecutive twelve (12) month period as a result of Executive’s physical or
mental condition, subject to documentation by a medical expert appointed by
mutual agreement between the Company and Executive who has examined Executive.
(d)    Definition of “Cause”. As used herein, “Cause” shall mean: (i)
Executive’s gross negligence in the performance of Executive’s duties to the
Company; (ii) Executive’s willful misconduct, embezzlement, misappropriation,
fraud, or professional dishonesty; (iii) Executive’s material breach of any
non-disclosure, invention assignment, non-competition, or similar agreement
between Executive and the Company; (iv) Executive’s commission of a felony or of
a crime involving moral turpitude; (v) Executive’s willful and material failure
to comply with lawful directives of the Board; or (vi) Executive’s willful and
material breach of a material provision of any employment agreement between
Executive and the Company or willful and material violation of a material
provision of any written Company employment policy applicable to its senior
executive officers; provided that (A) the Company provides Executive with
written notice that the Company intends to terminate Executive’s employment
hereunder for one of the circumstances set forth in this Section 2(d) within
sixty (60) days of the Board’s knowledge of such circumstance(s) occurring
(which notice shall set forth in reasonable detail the circumstance(s) that the
Company alleges constitute(s) Cause), (B) in the event that a circumstance
described in (iii), (v) or (vi) is capable of being cured, Executive has failed
to cure such circumstance within a period of thirty (30) days after the date of
receipt of such written notice, and (C) the Company terminates Executive’s
employment within sixty five (65) days from the date of the notice referred to
in clause (A). Conduct shall not be considered “willful” unless done (or omitted
to be done) not in good faith and without a reasonable belief that such conduct
(or lack thereof) was in the best interest of the Company.
(e)    Definition of “Good Reason”. As used herein, “Good Reason” shall mean:
(i) a material diminution in Executive’s duties, authority or responsibilities;
(ii) a material diminution in Executive’s Base Salary (other than a reduction of
similar magnitude to the base salaries of other Company senior executives if
there is a reduction of Company senior executive base salaries generally), or a
failure by the Company to provide the compensation and benefits provided for in
this Agreement; (iii) any change in Executive’s position such that he is no
longer the Company’s CEO reporting solely to the Board; or (iv) a material
breach by the Company of this Agreement or any other agreement between the
Company and Executive; provided that (A) Executive provides the Company with
written notice that Executive intends to terminate Executive’s employment
hereunder for one of the circumstances set forth in this Section 2(e) within
sixty (60) days of such circumstance occurring (which notice shall set forth in
reasonable detail the circumstance(s) that Executive alleges constitute(s) Good
Reason), (B) if such circumstance is capable of being cured, the Company has
failed to cure such circumstance within a period of thirty (30) days after
3



--------------------------------------------------------------------------------



the date of receipt of such written notice, and (C) Executive terminates
Executive’s employment within sixty five (65) days from the date of the notice
referred to in clause (A). For purposes of clarification, the above-listed
conditions shall apply separately to each occurrence of Good Reason, and failure
to adhere to such conditions in the event of a specific occurrence of Good
Reason shall not disqualify Executive from asserting Good Reason for any
subsequent occurrence of Good Reason.
3.    Compensation.
(a)    Base Salary. The Company shall pay Executive a base salary (the “Base
Salary”) at the annual rate of one million dollars ($1,000,000.00). Executive’s
Base Salary shall be reviewed annually and may be increased, but not decreased
(other than a reduction of similar magnitude to the base salaries of other
Company senior executives if there is a reduction of Company senior executive
base salaries generally), from time to time from the level then in effect. The
Base Salary shall be payable in substantially equal periodic installments in
accordance with the Company’s payroll practices as in effect from time to time.
(b)    Annual Cash Incentive Bonus. Executive shall be eligible to receive an
annual cash incentive bonus (the “Annual Bonus”) in a target amount equal to one
hundred percent (100%) of Executive’s Base Salary. The Annual Bonus amount shall
be determined as part of the Company’s Management Business Objectives (“MBO”)
program, which includes the assessment of Executive’s performance in established
areas, the Company’s financial performance, and other factors. The Compensation
Committee of the Board (the “Compensation Committee”), after consultation with
Executive, shall in its sole discretion approve MBOs for Executive for each
fiscal year of the Company during the Term, which MBOs may consist of individual
objectives, pre-established financial performance targets for the Company such
as revenue and adjusted operating income, and other objectives. The Annual Bonus
shall be paid to Executive no later than March 15th of the calendar year
immediately following the calendar year in which it was earned. Except as
provided in Section 4, Executive must be employed by the Company on the date
that the Annual Bonus is payable in order to be eligible for such Annual Bonus.
(c)    Long-Term Incentive Cash Bonus. Executive shall be eligible to
participate in the Company’s annual long-term incentive bonus program, subject
to the terms and conditions of the program. Bonus performance metrics shall be
determined by the Compensation Committee annually for the ensuing three-year
period, and any bonus under the program shall be based on the achievement
against such performance metrics measured at end of the third (3rd) fiscal year.
For each annual long-term incentive bonus to be paid, the minimum
pre-established financial metrics must be exceeded. The long-term incentive cash
bonus percentage and amount is capped at one hundred fifty percent (150%) of the
target annual long-term incentive bonus.
(d)    Signing Bonus. The Company shall pay Executive a signing bonus (the
“Signing Bonus”) in the amount of one million dollars ($1,000,000.00), pursuant
to the following schedule: (i) the Company shall pay Executive one-half of such
Signing Bonus ($500,000.00) on the Company’s first regularly scheduled payroll
date following the Commencement Date; and (ii) the Company shall pay Executive
one-half of such Signing Bonus ($500,000.00) on the Company’s first regularly
scheduled payroll date following the first (1st) anniversary of the Commencement
Date, with both Signing Bonus payments described herein subject (except as
provided in Section 4) to Executive’s continuous employment with the Company
through the date of payment.
4



--------------------------------------------------------------------------------



(e)    Initial Stock Unit Grant. The Company shall grant Executive an initial
annual grant of stock units (the “Initial Stock Unit Award”) with respect to the
Company’s common stock, $0.01 par value per share (“Common Stock”). The Initial
Stock Unit Award is intended as an inducement grant under Nasdaq Rule 5635(c)(4)
and will consist of both restricted stock units (“RSUs”) and performance stock
units (“PSUs”). The RSU portion of the Initial Stock Unit Award shall be granted
on the Commencement Date, as to a number of RSUs equal to four million dollars
($4,000,000) divided by the closing price of the Common Stock on the Nasdaq
Stock Market on the Commencement Date. The PSU portion of the Initial Stock Unit
Award shall be granted within a reasonable period of time following the
Commencement Date, as to a number of PSUs equal to four million dollars
($4,000,000.00) divided by the closing price of the Common Stock on the Nasdaq
Stock Market on the Commencement Date. Of the RSUs, one half (50%) shall vest on
the first (1st) anniversary of the Commencement Date, and the remaining one half
(50%) shall vest in three (3) equal tranches on each of the second (2nd), third
(3rd) and fourth (4th) anniversaries of the Commencement Date. The PSUs shall be
subject to being earned based on achievement of pre-established milestones for
the fiscal year ending June 30, 2021, set by the Compensation Committee after
consultation with Executive and promptly communicated to Executive after being
set. Achievement of such milestones shall be evaluated by the Compensation
Committee at a meeting of the Compensation Committee within a reasonable period
of time following publication of the Company’s audited financial statements for
such fiscal year (the date of such meeting, the “Milestone Achievement
Evaluation Date”). To the extent such PSUs are determined to have been earned
based on milestone achievement, twenty-five percent (25%) of the earned PSUs
shall vest on the Milestone Achievement Evaluation Date, and the remaining
seventy-five percent (75%) of the earned PSUs shall vest in three (3)
installments of twenty-five percent (25%) each on the following three
anniversaries of the Commencement Date. Eligibility for, and the amount and
terms of, future annual grants shall be determined by the Compensation
Committee, with the expectation that there shall be annual grants (beginning in
2021 for the Company’s fiscal year ending June 30, 2022) with target grant sizes
between the 50th and 75th percentiles for comparable chief executive officer
positions at the Company’s peer group companies and on terms consistent with the
market for those positions. The PSUs and RSUs shall be subject to the terms of
the PSU and RSU award agreements attached as Exhibits A and B hereto,
respectively.
    (f)    Inducement Equity Grant. On the Commencement Date, the Company shall
grant Executive stock options with an aggregate grant date value equal to five
million five hundred thousand dollars ($5,500,000.00) (the “Inducement Equity
Grant”). The Inducement Equity Grant is intended as an inducement grant under
Nasdaq Rule 5635(c)(4), and the exercise price of the stock options subject to
the Inducement Equity Grant shall be the closing price of the Common Stock on
the Nasdaq Stock Market on the Commencement Date. Two million seven hundred
fifty thousand dollars ($2,750,000.00) of the grant date value of the options
covered by the Inducement Equity Grant shall be valued based on a Black Scholes
valuation method using the fair market value of the Common Stock on the Nasdaq
Stock Market on the Commencement Date and shall be time-based (the “Time-Based
Options”), and two million seven hundred fifty thousand dollars ($2,750,000.00)
of the grant date value of the options covered by the Inducement Equity Grant
shall be valued based on a Monte Carlo simulated valuation method using the fair
market value of the Common Stock on the Nasdaq Stock Market on the Commencement
Date and shall be performance-based (the “Performance-Based Options”). The
Time-Based Options shall be subject to a four (4) year, time-based vesting
schedule, with twenty-five percent (25%) of the Time-Based Options vesting on
each of the first four (4) anniversaries of the Commencement Date. The
Performance-Based Options shall vest as follows: (i) one-fifth (1/5) of the
Performance-Based Options shall vest upon Achievement (as defined below) of a
stock price that exceeds 1.5x the exercise price of the option; (ii) one-fifth
(1/5) of the Performance-Based Options shall vest upon Achievement of a stock
price that exceeds 2.0x the exercise price of the option; (iii) one-fifth (1/5)
of the Performance-Based Option shall
5



--------------------------------------------------------------------------------



vest upon Achievement of a stock price that exceeds 2.5x the exercise price of
the option; (iv) one-fifth (1/5) of the Performance-Based Options shall vest
upon Achievement of a stock price that exceeds 3.0x the exercise price of the
option; and (v) one-fifth (1/5) of the Performance-Based Options shall vest upon
Achievement of a stock price that exceeds 3.5x the exercise price of the option;
provided that no portion of the Performance-Based Options may vest earlier than
the first (1st) anniversary of the Commencement Date. “Achievement” of each
applicable stock price milestone shall be based on the average of the closing
stock prices of the Common Stock on the Nasdaq Stock Market for a period of
twenty (20) consecutive trading days exceeding such milestone. The Time-Based
Options and Performance-Based Options shall be subject to the terms of the
option agreements attached as Exhibits C and D hereto, respectively.
(g)    Paid Time Off. Executive may take paid time off each year, to be
scheduled to minimize (to the extent reasonably possible) disruption to the
Company’s operations, pursuant to the terms and conditions of Company policies
and practices as applied to Company senior executives.
(h)    Fringe Benefits. Executive shall be entitled to participate in all
benefit, retirement, and welfare plans and fringe benefits provided to Company
senior executives, if and when the Company offers such plans and benefits,
subject to the terms of each applicable plan. Executive understands that, except
when prohibited by applicable law or the terms of the applicable plan, the
Company’s benefit and retirement plans and fringe benefits may be amended or
terminated by the Company from time to time in its sole discretion.
(i)    Housing and Travel. For a period of thirty six (36) months following the
Commencement Date, the Company shall provide Executive with $2,800.00 per month
for lodging expenses. During Executive’s employment hereunder, the Company also
shall pay or reimburse Executive for the cost of first class airfare for
Executive’s travel between Executive’s primary residence and the Company’s
office in Salt Lake City, Utah. Executive shall be responsible for any personal
tax liability that may result from the housing and travel benefit described in
this paragraph.
    (j)    Attorneys’ Fees. The Company shall reimburse Executive for attorneys’
fees incurred in the negotiation, review and preparation of this Agreement,
subject to a maximum amount of $15,000.00 for such attorneys’ fees.


(k)    Reimbursement of Expenses. The Company shall reimburse Executive for all
ordinary and reasonable out-of-pocket business expenses incurred by Executive in
furtherance of the Company’s business in accordance with the Company’s policies
and procedures with respect thereto as in effect from time to time. All
reimbursements provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A (“Section 409A”) of the
Internal Revenue Code of 1986, as amended (the “Code”) including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during Executive’s lifetime (or during a shorter period of time specified in
this Agreement); (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year; (iii) the reimbursement of an eligible expense shall be
made no later than the last day of the calendar year following the year in which
the expense is incurred; and (iv) the right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.
4.    Payments upon Termination.
(a)    Definition of Accrued Obligations. For purposes of this Agreement,
“Accrued Obligations” means: (i) the portion of Executive’s Base Salary that has
accrued prior to any termination
6



--------------------------------------------------------------------------------



of Executive’s employment with the Company and has not yet been paid (to be paid
on or promptly after the date of termination of employment); (ii) any Annual
Bonus with respect to the fiscal year prior to the year in which separation
occurs and not yet paid (to the extent such Annual Bonus is determined to have
been earned by the Compensation Committee based upon achievement of the
applicable performance criteria and would have been payable had Executive’s
employment with the Company continued, and to be paid when such Annual Bonus
would have otherwise been paid had Executive’s employment with the Company
continued) (provided that this clause (ii) shall not apply, and shall not be
included as a component of the Accrued Obligations, in the event of a
termination by the Company for Cause or by Executive without Good Reason); (iii)
the entire Signing Bonus to the extent not previously paid (to be paid when such
Signing Bonus or applicable portion thereof would have otherwise been paid had
Executive’s employment with the Company continued) (provided that this clause
(iii) shall not apply, and shall not be included as a component of the Accrued
Obligations, in the event of a termination by the Company for Cause or by
Executive without Good Reason); (iv) the amount of any expenses properly
incurred by Executive on behalf of the Company prior to any such termination and
not yet reimbursed (to be paid in the normal course); and (v) Executive’s
entitlement to any other compensation or benefit under any retirement, health,
welfare or other plan of the Company (which shall be governed by, and determined
and paid in accordance with, the terms of the applicable plan, except as
otherwise specified in this Agreement).
(b)    Termination by the Company for Cause or by Executive without Good Reason.
If Executive’s employment hereunder is terminated by the Company for Cause or by
Executive without Good Reason, then the Company shall pay the Accrued
Obligations to Executive, and shall have no further payment or benefit
obligation to Executive. Without limiting the foregoing: (i) in the event of a
termination by the Company for Cause, all vested and unvested options and all
unvested RSUs and PSUs (even if the applicable performance goal(s) had been
attained but the award had not vested in accordance with its terms)
automatically shall terminate and be forfeited; and (ii) in the event of a
termination by Executive without Good Reason, any unvested portion of options,
RSUs and PSUs (even if the applicable performance goal(s) had been attained but
the award had not vested in accordance with its terms) automatically shall
terminate and be forfeited, and Executive shall have no right to vest in or
further acquire any portion of such unvested equity grant.
(c)    Termination by the Company other than for Cause, Disability or Death, or
by Executive for Good Reason. In the event that: (i) Executive’s employment is
terminated by the Company other than for Cause, Disability or death, or (ii)
Executive terminates Executive’s employment for Good Reason, then, in addition
to the Accrued Obligations, Executive shall receive the following, subject to
the terms and conditions of Section 4(f):
(i)    Severance Payment. Payment in an amount equal to two (2) times
Executive’s then-current Base Salary plus two (2) times Executive’s target
amount of Annual Bonus, paid in one lump sum amount within sixty (60) days
following Executive’s last day of employment with the Company (Executive’s last
day of employment with the Company, the “Separation Date”), less customary and
required taxes and employment-related deductions. For purposes of this Section
4(c) and for purposes of Section 4(d), Executive’s Base Salary shall be taken
into account at the highest annual Base Salary rate in effect at any time in the
one year period preceding the Separation Date (i.e., without giving effect to
any reduction thereof), and Executive’s target amount of Annual Bonus shall be
based on such highest annual Base Salary rate in effect for Executive at any
time in such one year period and the target Annual Bonus percentage set forth in
Section 3(b).
7



--------------------------------------------------------------------------------



(ii)    Pro-Rata Severance Bonus. Payment in an amount equal to a pro-rata
portion of Executive’s target amount of Annual Bonus for the year in which the
Separation Date occurs (such pro-ration based on the portion of the year worked
prior to Separation Date), paid in one lump sum amount within sixty (60) days
following the Separation Date, less customary and required taxes and
employment-related deductions.
(iii)    Equity Vesting. Equity awards granted to Executive and outstanding
immediately prior to the Separation Date shall vest on the Separation Date to
the extent scheduled to vest on or before the date two (2) years following the
Separation Date. For purpose of determining the portion of equity awards that
vest under this Section 4(c)(iii): (A) any annual vesting installments shall be
deemed to vest in monthly installments over the applicable vesting period (i.e.,
an equity award initially scheduled to vest in annual installments over a four
year period that was granted thirteen (13) months before the Separation Date
shall, for purposes of determining such acceleration, be considered to vest in
forty eight (48) monthly installments over that same four-year period, and the
portion of the award that vests pursuant to this clause will be the portion of
the forty-eight (48) monthly vesting installments that would be scheduled to
vest on or before the date two (2) years following the Separation Date less the
portion of the award that had already vested pursuant to its terms before the
Separation Date, with no additional pro-rata vesting for a portion of a month if
the end of such two-year period falls between the deemed monthly vesting dates),
and (B) any outstanding equity award with an unsatisfied performance-based
condition shall remain outstanding and, if the applicable performance condition
is satisfied during such two (2) year period, shall, to the extent so earned
based on performance, vest (to the extent the award would have vested had
Executive’s employment with the Company continued during such two-year period)
upon satisfaction of such performance-based condition.
(iv)    Benefits Payments. Upon completion of appropriate forms and subject to
applicable terms and conditions under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall pay or
reimburse Executive for the premiums charged to continue Executive’s medical
coverage pursuant to COBRA, at the same or reasonably equivalent medical
coverage for Executive (and, if applicable, Executive’s eligible dependents) as
in effect immediately prior to the Separation Date, until the earlier to occur
of eighteen (18) months following the Separation Date or the date Executive
begins employment with another employer.
(d)    Termination by the Company as a Result of Executive’s Disability or
Death. In the event that Executive’s employment hereunder is terminated by the
Company as a result of Executive’s Disability or death, then, in addition to the
Accrued Obligations, Executive (or Executive’s estate as applicable) shall
receive the following, subject (other than in the case of death) to the terms
and conditions of Section 4(f):
(i)     Pro-Rata Severance Bonus. Payment in an amount equal to a pro-rata
portion of Executive’s then-current target amount of Annual Bonus for the year
in which the Separation Date occurs (such pro-ration based on the portion of the
year worked prior to Separation Date), paid in one lump sum amount within sixty
(60) days following the Separation Date, less customary and required taxes and
employment-related deductions.
(ii)     Equity Vesting. Pro-rata vesting of Executive’s time-based equity
awards based on the period of employment between the most recent vesting date
prior to the Separation Date and the Separation Date, and including any
time-based vesting of performance-based awards that
8



--------------------------------------------------------------------------------



the Compensation Committee determines to have been earned based on achievement
of applicable milestones prior to the Separation Date. For purpose of
determining the portion of equity awards that vest under this Section 4(d)(ii),
any annual vesting installments shall be deemed to vest in monthly installments
over the applicable vesting period (i.e., an equity award initially scheduled to
vest in annual installments over a four year period that was granted thirteen
(13) months before the Separation Date shall, for purposes of determining such
acceleration, be considered to vest in forty eight (48) monthly installments
over that same four-year period, and the portion of the award that vests
pursuant to this clause will be the portion of the forty-eight (48) monthly
vesting installments that would be scheduled to vest on or before the Separation
Date less the portion of the award that had already vested pursuant to its terms
before the Separation Date, with no additional pro-rata vesting for a portion of
a month if the Separation Date falls between the deemed monthly vesting dates).
The severance payments and benefits described in Section 4(d) shall not be in
addition to the severance payments and benefits described in Section 4(c). In
the event that Executive is eligible for the severance payments and benefits
under Section 4(d), Executive shall not be eligible for the severance payments
and benefits under Section 4(c), unless Executive had become entitled to the
severance payments and benefits under Section 4(c) before becoming entitled to
the severance payments and benefits under Section 4(d) (in which case Executive
would remain entitled to the severance payments and benefits under Section 4(c)
but would not be entitled to the severance payments and benefits under Section
4(d)).
(e)    Termination by the Company other than for Cause, Disability or Death, or
by Executive for Good Reason, Following a Change of Control. In the event that a
Change of Control (as defined below) occurs, and within a period of three (3)
months prior to, upon, or within twenty four (24) months following a Change of
Control, either: (i) Executive’s employment is terminated by the Company other
than for Cause, Disability or death; or (ii) Executive terminates Executive’s
employment for Good Reason, then, in addition to the Accrued Obligations,
Executive shall receive the following, subject to the terms and conditions of
Section 4(f):
(i)    Severance Payment. Executive shall receive the severance payment
described in and on the terms set forth in Section 4(c)(i).
(ii)    Pro-Rata Severance Bonus. Executive shall receive the severance bonus
described in and on the terms set forth in Section 4(c)(ii).
(iii)    Equity. All equity awards granted to Executive and outstanding on the
date of termination shall be subject to the terms of any applicable equity plan
and equity agreements, except that they shall fully vest as of the date
described in Section 4(f)(iii).
(iv)    Benefits Payments. Executive shall receive the benefits payments
described in and on the terms set forth in Section 4(c)(iv).
    For purposes of this section, a “Change of Control” shall mean the
occurrence of any of the following events: (A) Ownership: any “Person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended) becomes the “Beneficial Owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the total voting power represented by the Company’s
then outstanding voting securities (excluding for this purpose any such voting
securities held by the Company, any subsidiary of the
9



--------------------------------------------------------------------------------



Company, or any employee benefit plan of the Company); or (B) Merger/Sale of
Assets: (1) a merger or consolidation of the Company whether or not approved by
the Board, other than a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or the parent of such entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or parent of such entity, as the case may
be, outstanding immediately after such merger or consolidation; or (2) the sale
or disposition by the Company of all or substantially all of the Company’s
assets; or (C) Board Change: a change in the Board or its members such that
individuals who, as of the Commencement Date (including Executive) or, if later,
the date that is one year prior to such change (the later of such two dates
referred to herein as the “Measurement Date”), constitute the Board (the
“Incumbent Board”) cease to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Measurement Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (including for these purposes, any new
members whose election or nomination was so approved, without counting the
member and his or her predecessor twice) shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board.
The severance payments and benefits described in Section 4(e) shall not be in
addition to the severance payments and benefits described in Section 4(c) or
4(d). In the event that Executive is eligible for the severance payments and
benefits under Section 4(e), Executive shall not be eligible for the severance
payments and benefits under Section 4(c) or 4(d).
(f)    Separation Agreement; Timing of Severance Benefits. Provision of any
severance payments, benefits and equity described in Sections 4(c), 4(d) and
4(e) (collectively “Severance Benefits”) is expressly conditioned on Executive’s
execution without revocation of a separation agreement and release substantially
in the form attached hereto as Exhibit E, which document may be modified as
necessary (and consistent with the intent of such document) to reflect changes
in applicable federal, state and/or local laws (the “Separation Agreement”). The
Separation Agreement shall be signed no later than sixty (60) days following the
Separation Date. The Company shall commence payment of Severance Benefits on the
next regular payroll date following the date on which the Separation Agreement
becomes signed and irrevocable, provided that: (i) if the 60-day period during
which the Separation Agreement is required to become signed and irrevocable
crosses a tax year, then provision of the Severance Benefits shall be delayed
until the second tax year; (ii) if applicable, the first payment of the
Severance Benefit shall include all amounts that the Company would otherwise
have paid to Executive between the date on which the termination of Executive’s
employment became effective and the date of the first payment; and (iii) equity
awards included in the Severance Benefits shall vest on the date in such 60-day
period that the Separation Agreement becomes signed and irrevocable, provided if
the 60-day period during which the Separation Agreement is required to become
signed and irrevocable crosses a tax year, then such equity awards shall vest on
the later of the date the Separation Agreement becomes signed and irrevocable
and January 1 of the second tax year.
(g)    COBRA. If the payment of any COBRA or health insurance premiums by the
Company on behalf of Executive as described herein would otherwise violate any
applicable nondiscrimination rules or cause the reimbursement of claims to be
taxable under the Patient Protection and Affordable Care Act of 2010, together
with the Health Care and Education Reconciliation Act of 2010 (collectively, the
10



--------------------------------------------------------------------------------



“Act”) or Section 105(h) of the Code, the COBRA premiums paid by the Company
shall be treated as taxable payments (subject to customary and required taxes
and employment-related deductions) and be subject to imputed income tax
treatment to the extent necessary to eliminate any discriminatory treatment or
taxation under the Act or Section 105(h) of the Code. If the Company determines
in its reasonable discretion that it cannot provide the COBRA benefits described
herein under the Company’s health insurance plan without violating applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act), the Company shall in lieu thereof provide to Executive a taxable lump sum
payment in an amount equal to the sum of the monthly (or then remaining) COBRA
premiums that Executive would be required to pay to maintain Executive’s group
health insurance coverage in effect on Separation Date for the remaining portion
of the period for which Executive shall receive the payments described in
Sections 4(c) or 4(e) above, and subject to Section 4(f) above.
5.    Forfeiture/Clawback. The compensation described in this Agreement shall be
subject to any forfeiture or clawback policy established by the Company
generally for executives from time to time.
6.    Indemnification. Executive shall be entitled to indemnification with
respect to Executive’s services provided hereunder pursuant to Utah law, and the
Company’s Certificate of Incorporation, By-Laws and standard Director and
Executive Officer Indemnification Agreement, attached as Exhibit F hereto.
7.    Confidentiality; Prohibited Competition and Solicitation; Inventions
Assignment. In light of the competitive and proprietary aspects of the business
of the Company, and as a condition of Executive’s employment hereunder,
Executive agrees to execute and abide by the Company’s Confidentiality,
Non-Competition, Non-Solicitation and Inventions Assignment Agreement, attached
as Exhibit G hereto.
8.    Return of Property and Records. Upon the termination of Executive’s
employment hereunder for any reason, Executive shall: (a) return to the Company
all Company confidential information and copies thereof (regardless of how such
confidential information or copies are maintained) then in Executive’s
possession; and (b) deliver to the Company any property of the Company which may
be in Executive’s possession, including, but not limited to, cell phones, smart
phones, laptops, products, materials, memoranda, notes, records, reports or
other documents or photocopies of the same; provided that Executive may retain
copies of applicable benefit plans, contracts to which he personally (i.e., not
in his capacity as a Company employee) is a party, and his personal contacts,
calendars, and correspondence.
9.    Certification Regarding Conflicting Obligations. Executive hereby
represents and warrants that: (a) the execution of this Agreement and the
performance of Executive’s obligations hereunder shall not breach or be in
conflict with any other agreement to which Executive is a party or is bound, or
any other obligation or undertaking of Executive; (b) Executive is not subject
to any covenant against competition or similar covenant, or any court order, or
any other legal obligation that would restrict, limit or affect the performance
of Executive’s obligations hereunder; (c) Executive shall not disclose to or use
on behalf of the Company any proprietary information of a third party without
such party’s consent; and (d) all facts Executive has presented to the Company
are accurate and true in all material respects.
10.    Taxation. All compensation, payments and benefits provided to Executive
hereunder shall be subject to applicable and customary withholdings and
deductions as required under law, statute, regulation, rule or term of any
employee benefit plan in which Executive participates.
11



--------------------------------------------------------------------------------



11.    Code Section 409A.
(a)    Executive acknowledges and agrees that the Company does not guarantee the
tax treatment or tax consequences associated with any payment or benefit arising
under this Agreement, including but not limited to consequences related to Code
Section 409A.
(b)    In the event that any payments or benefits set forth in this Agreement
constitute “non-qualified deferred compensation” subject to Code Section 409A,
then the following conditions apply to such payments or benefits:
(i)    Any termination of Executive’s employment triggering payments or benefits
under Section 4 must constitute a “separation from service” under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) before distribution of
such benefits can commence. To the extent that the termination of Executive’s
employment does not constitute a separation of service under Section
409A(a)(2)(A)(i) of the Code and Treas. Reg. §1.409A-1(h) (as the result of
further services that are reasonably anticipated to be provided by Executive to
the Company at the time Executive’s employment terminates), any such payments
under Section 4 that constitute deferred compensation under Code Section 409A
shall be delayed until after the date of a subsequent event constituting a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h). For purposes of clarification, this Section 11(b) shall not cause
any forfeiture of benefits on Executive’s part, but shall only act as a delay
until such time as a “separation from service” occurs.
(ii)    Notwithstanding any other provision with respect to the timing of
payments or benefits under Section 4 if, on the date of termination of
Executive’s employment, Executive is deemed to be a “specified employee” of the
Company (within the meaning of Section 409A(a)(2)(B)(i) of the Code), then
limited only to the extent necessary to comply with the requirements of Code
Section 409A, any payments or benefits to which Executive may become entitled
under Section 4 which are subject to Code Section 409A (and not otherwise exempt
from its application) shall be withheld until the first (1st) business day of
the seventh (7th) month following the termination of Executive’s employment, at
which time Executive shall be paid an aggregate amount equal to the accumulated,
but unpaid, payments or benefits otherwise due to Executive under the terms of
Section 4.
(c)    It is intended that each installment of the payments and benefits
provided under Section 4 of this Agreement shall be treated as a separate
“payment” for purposes of Code Section 409A. Neither the Company nor Executive
shall have the right to accelerate or defer the delivery of any such payments or
benefits except to the extent specifically permitted or required by Code Section
409A. Notwithstanding any other provision of this Agreement to the contrary,
this Agreement shall be interpreted and at all times administered in a manner
that avoids the inclusion of compensation in income under Code Section 409A, or
liability for increased taxes, excise taxes or other penalties under Code
Section 409A. The parties intend this Agreement to be in compliance with Code
Section 409A.
12.    Code Section 280G.
(a)    If any payment or benefit Executive would receive under this Agreement,
when combined with any other payment or benefit Executive receives pursuant to a
Change of Control (for purposes of this section, a “Payment”) would constitute a
“parachute payment” within the meaning of Code Section 280G and, but for this
sentence, be subject to the excise tax imposed by Code Section 4999
12



--------------------------------------------------------------------------------



(the “Excise Tax”), then such Payment shall be either: (i) the full amount of
such Payment notwithstanding that all or some portion of the Payment may be
subject to the Excise Tax; or (ii) such lesser amount (a “Reduced Payment”) as
would result in no portion of the Payment being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local employments taxes, income taxes and the Excise Tax, results in
Executive’s receipt, on an after-tax basis, of the greater amount of the
Payment.
(b)    With respect to Section 12(a), if a Reduced Payment is required and there
is more than one method of reducing the Reduced Payment amount that would result
in no portion of the Payment being subject to the Excise Tax, then the Payment
shall be reduced or eliminated in the following order (to the extent such
reduction is required pursuant to Section 12(a)): (i) cash severance, (ii) any
payment or benefit in respect of any equity award that is treated as contingent
on the change in ownership or control but is not covered by Treas. Reg. Section
1.280G-1 Q/A 24(b) or (c), and (iii) any payment or benefit in respect of an
equity award that is covered by Treas. Reg. Section 1.280G-1 Q/A 24(c), in each
case in reverse order beginning with payments or benefits which are to be paid
the farthest in time from the determination (as hereinafter defined).
(c)    The determination of whether Section 12(a)(i) or (ii) applies, and the
calculation of the amount of the Reduced Payment if applicable, shall be
performed by a nationally recognized certified public accounting firm as may be
designated by the Company (the “Accounting Firm”). The Accounting Firm shall
provide detailed supporting calculations to both the Company and Executive
within fifteen (15) business days of the receipt of notice from Executive that
there has been a Payment, or such earlier time as is requested by the Company,
in a form that can be relied upon for tax filing purposes. All fees and expenses
of the Accounting Firm shall be borne solely by the Company.
(d)    Executive may receive a Payment that is, in the aggregate, either more or
less than the amount described in Section 12(a)(i) or (ii) (as applicable, an
“Overpayment” or “Underpayment”). If it is finally determined by a court of
competent jurisdiction pursuant to a final non-appealable judgment, or the
Internal Revenue Service, or by the Accounting Firm upon request by either the
Company or Executive, that an Overpayment or Underpayment has been made, then:
(i) in the event of an Overpayment, Executive shall promptly repay the
Overpayment to the Company, together with interest on the Overpayment at the
applicable federal rate from the date of Executive’s receipt of such Overpayment
until the date of such repayment; and (ii) in the event of an Underpayment, the
Company shall promptly pay an amount equal to the Underpayment to Executive,
together with interest on such amount at the applicable federal rate from the
date such amount would have been paid to Executive had the provisions of Section
12(a)(ii) not been applied until the date of payment.
13.    General.
(a)    Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be addressed to the receiving party’s
address set forth below or to such other address as a party may designate by
notice hereunder, and shall be either (i) delivered by hand, (ii) sent by
overnight courier, (iii) sent by registered mail, return receipt requested,
postage prepaid; or (iv) by electronic mail.  All notices, requests, consents
and other communications hereunder shall be deemed to have been given either
(A) if by hand, at the time of the delivery thereof to the receiving party at
the address of such party set forth in Executive’s Employment Agreement, (B) if
sent by overnight courier, on the next business day following the day such
notice is delivered to the courier service, (C) if sent by registered mail, on
the fifth business day following the day such mailing is made or (D) if by
electronic mail, then immediately upon delivery thereof to the receiving party’s
email address.
13



--------------------------------------------------------------------------------



•Notices to Executive shall be sent to:


The last known address in the Company’s records or such other address as
Executive may specify in writing, with a copy to:


O’Melveny & Myers LLP
610 Newport Center Drive
17th Floor
Newport Beach, CA 92660
Attn: Jeffrey Walbridge, Esq.




•Notices to the Company shall be sent to:
Myriad Genetics, Inc.
320 Wakara Way
Salt Lake City, Utah 84108
Attn: Board Chair
Attn: General Counsel


or to such other the Company representative as the Company may specify in
writing, with a copy to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111
Attn: Jonathan L. Kravetz, Esq.
Attn: H. Andrew Matzkin, Esq.




(b)    Modifications; Amendments; Waivers; Consents. The terms of this Agreement
may be modified or amended only by written agreement executed by the parties
hereto. The terms of this Agreement may be waived, or consent for the departure
therefrom granted, only by written document executed by the party entitled to
the benefits of such terms or provisions. No such waiver or consent shall be
deemed to be or shall constitute a waiver or consent with respect to any other
terms of this Agreement, whether or not similar. Each such waiver or consent
shall be effective only in the specific instance and for the purpose for which
it was given, and shall not constitute a continuing waiver or consent.
(c)    Assignment. The Company shall require any successor to all or
substantially all of the Company’s business and/or assets to assume expressly
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession had taken
place. Executive may not assign Executive’s rights and obligations under this
Agreement without the prior written consent of the Company.
    (d)    Governing Law; Jurisdiction; Venue. This Agreement shall be governed
by and construed in accordance with the substantive laws of the State of Utah,
without giving effect to any choice or conflict of law provision or rule. Any
legal action permitted by this Agreement to enforce an award or for a claimed
breach shall be governed by the laws of the State of Utah, and shall be
commenced and
14



--------------------------------------------------------------------------------



maintained solely in any state or federal court located in the State of Utah,
and both parties hereby submit to the jurisdiction and venue of any such court.
    
(e)    Headings and Captions. The headings and captions of the various
subdivisions of this Agreement are for convenience of reference only and shall
in no way modify or affect the meaning or construction of any of the terms or
provisions hereof.
(f)    Entire Agreement. This Agreement, together with the other agreements
specifically referenced herein, embodies the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersedes all prior oral or written agreements and understandings relating to
the subject matter hereof. No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement shall affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.
This Agreement may be executed in two or more counterparts, and by different
parties hereto on separate counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. For all purposes an electronic signature shall be treated as an
original.
[Signature Page to Follow]




15



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
PAUL J. DIAZ    MYRIAD GENETICS, INC.


/s/ Paul J. Diaz     By: /s/ S. Louise Phanstiel
Signature     S. Louise Phanstiel
     Board Chair





16

